DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the Appeal Brief filed on 11/01/2021. Claims 1, 3 and 5-22 are currently pending with claims 3 and 4 cancelled by the applicant.

Allowable Subject Matter
Claims 1, 3 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments (section VII, starting on page 14) of the appeal brief filed on 11/01/2021, have been fully considered and are persuasive. 
The prior art of record, either singularly or in combination of, fails to anticipate:
Claim 1, the limitation of a control screen in signal communication with said electric motor, wherein said control screen comprises a user-controlled input configured to control the reciprocation rate of said actuation member during said series of actuation strokes, wherein an actuation stroke reciprocates a firing member to eject a staple during each actuation stroke.
Claim 7, the limitation of a control system comprising a control screen in signal communication with said electric motor, wherein said control screen comprises a user-
Claim 22, the limitation of a control system comprising a control screen in signal communication with said electric motor, wherein said control screen comprises a user-controlled input configured to control the frequency in which said actuation strokes are completed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        12/31/2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731